

116 HR 8984 IH: Independence from Credit Policy Act of 2020
U.S. House of Representatives
2020-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



 I116th CONGRESS2d SessionH. R. 8984IN THE HOUSE OF REPRESENTATIVESDecember 16, 2020Mr. Hill of Arkansas introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo ensure that the operations of the Board of Governors of the Federal Reserve System remain independent from the credit policy of the United States, and for other purposes.1.Short titleThis Act may be cited as the Independence from Credit Policy Act of 2020.2.Independence from credit policy(a)Returning to a monetary policy balance sheet(1)In generalNot later than 1 year after the date of the enactment of this Act—(A)the Board of Governors of the Federal Reserve System shall transfer to the Department of the Treasury all covered assets that are neither gold stock, Treasury currency, nor direct obligations of the United States, foreign central banks, or the International Monetary Fund; and(B)the Secretary of the Treasury shall transfer to the Federal reserve banks direct obligations of the United States of equivalent market value to such covered assets.(2)Covered assets definedIn this subsection, the term covered assets means all assets—(A)purchased through open-market operations by the Federal reserve banks; or(B)acquired through transactions under the following sections of the Federal Reserve Act (12 U.S.C. 221 et seq.):(i)Section 10A before the date of the enactment of this Act.(ii)Section 10B.(iii)Section 13.(iv)Section 13A.(v)Section 24.(b)Open market asset purchasesSection 14(b) of the Federal Reserve Act (12 U.S.C. 355) (relating to Purchase and sale of obligations of United States, States, counties, etc.) is amended to read as follows:(b)To buy and sell in the open market, at home or abroad, under the direction and regulations of the Federal Open Market Committee, gold stock, Treasury currency, or direct obligations of the United States, foreign central banks, or the International Monetary Fund. Nothing in this subsection shall be construed to limit advances under section 10B, or discount loans under sections 13, 13A, or 24..(c)Maintaining a monetary policy balance sheet(1)Assets acquired under emergency lendingSection 13(3) of the Federal Reserve Act (12 U.S.C. 343(3)) is amended by inserting after subparagraph (E) following new subparagraph:(F)Not later than 1 year after a Federal reserve bank acquires any assets under this paragraph that are neither gold nor direct obligations of the United States, foreign central banks, or the International Monetary Fund—(i)the Board shall transfer such assets of the Federal reserve bank to the Department of the Treasury; and(ii)the Secretary of the Treasury shall transfer to the Federal reserve banks direct obligations of the United States of equivalent market value to the assets described in clause (i)..(2)Repeal of authority to provide emergency advances to groups of member banksSection 10A of the Federal Reserve Act (12 U.S.C. 347a) is repealed.(3)Assets acquired through advances to member banksThe second undesignated paragraph of subsection (a) of section 10B of the Federal Reserve Act (12 U.S.C. 347b(a)) is amended—(A)by inserting not  before secured by mortgage loans; and(B)by striking lowest discount rate and inserting highest discount rate.